


Exhibit 10.1


EXECUTION COPY


AGREEMENT
This Agreement, dated March 27, 2016 (this “Agreement”), is by and among
Barington Companies Equity Partners, L.P. and the entities and natural persons
listed on Schedule A (collectively, “Barington”) and Avon Products, Inc. (the
“Company”).
In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.Barington Withdrawal and Related Items. Upon execution of this Agreement,
Barington hereby irrevocably:  (i) withdraws its director nominations submitted
to the Company in connection with the Company’s 2016 Annual Meeting of
Shareholders (the “2016 Annual Meeting”) and agrees not to take any further
action in connection with the 2016 Annual Meeting (other than in connection with
such withdrawal or as otherwise provided herein); (ii) agrees not to, directly
or indirectly, nominate any person for election at the 2016 Annual Meeting,
submit any proposal for consideration at, or bring any other business before,
the 2016 Annual Meeting, or initiate, encourage or participate in any “withhold”
or similar campaign with respect to the 2016 Annual Meeting; and (iii) agrees to
appear in person or by proxy at the 2016 Annual Meeting and cause all shares of
Company common stock (“Common Stock”) beneficially owned by Barington to be
present for quorum purposes and to vote all shares of Common Stock beneficially
owned by Barington at the 2016 Annual Meeting in favor of all persons nominated
to serve as directors of the Company by the Board of Directors of the Company
(the “Board”) as reflected in the Company’s definitive proxy statement and (b)
against any shareholder nominations for director which are not approved and
recommended by the Board for election at such meeting. Barington shall, and
shall cause its affiliates and investment advisory clients to, take each of the
required actions (or refrain from taking each of the prohibited actions) set
forth in this Section 1, as applicable, and shall not publicly or privately
encourage or support any other shareholder to take any action in violation of
this Section 1 or publicly oppose any other recommendation of the Board with
respect to matters to be voted on at the 2016 Annual Meeting.


2.Board Matters. The Nominating and Corporate Governance Committee (the
“Nominating Committee”) of the Board, the Board and the Company shall work in
good faith and each use their commercially reasonable efforts to identify and
appoint to the Board within ninety (90) days from the date hereof one director
selected by the Company to fill the current vacancy on the Board (hereinafter,
the “New Director”), who shall (a) qualify as an independent director of the
Company under the listing rules of the New York Stock Exchange and (b) have been
consented to by Barington. Upon becoming a member of the Board, the New Director
shall have the same rights and benefits as any other Board member and shall be
subject to the same duties, protections and policies of the Company that are
applicable to all members of the Board.




--------------------------------------------------------------------------------






Furthermore, the New Director shall be considered by the Nominating Committee
for inclusion on committees of the Board in good faith in a manner consistent
with other members of the Board, in accordance with past practice, for which
purpose his or her qualifications and experience shall be reasonably considered.
The Nominating Committee will consider in good faith any candidates proposed by
Barington, including the nominees previously nominated by Barington. Prior to
making any recommendation to the Board, the Nominating Committee will arrange
for Barington to meet with the proposed candidate at a time and in a manner
reasonably acceptable to both Barington and the Nominating Committee.


3.Representations and Warranties of All Parties; Representations and Warranties
of Barington. Each of the parties represents and warrants to the other party
that:  (a) such party has all requisite corporate or limited liability company
power (or legal capacity, as applicable) and authority to execute and deliver
this Agreement and to perform its obligations hereunder; (b) this Agreement has
been duly and validly authorized, executed and delivered by it and is a valid
and binding obligation of such party, enforceable against such party in
accordance with its terms; (c) this Agreement will not result in a violation of
any terms or conditions of any agreements to which such person is a party or by
which such party may otherwise be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting such party; and
(d) there is currently no pending or outstanding litigation between Barington
and the Company or affiliates thereof. As of the date hereof, Barington
beneficially owns in the aggregate 13,206,412 shares of Common Stock. Neither
Barington Companies Equity Partners, L.P. nor any of its affiliates is a member
of a “group” with any person or entity outside of Barington, its affiliates and
its investment advisory clients within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).


4.Remedies; Forum and Governing Law. The parties hereto recognize and agree that
if for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, each party agrees that in addition to other
remedies the other party shall be entitled to at law or in equity, the other
party shall be entitled to seek an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, exclusively in the Supreme Court of the State of New York, New York
County or the United States District Court for the Southern District of New
York. In the event that any action shall be brought in equity to enforce the
provisions of this Agreement, no party shall allege, and each party hereby
waives the defense, that there is an adequate remedy at law. Furthermore, each
of the parties hereto (a) consents to submit itself to the personal jurisdiction
of the Supreme Court of the State of New York, New York County and the United
States District Court for the Southern District of New York in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than




2




--------------------------------------------------------------------------------






the Supreme Court of the State of New York, New York County or the United States
District Court for the Southern District of New York, and irrevocably waives the
right to trial by jury, (d) agrees to waive any bonding requirement under any
applicable law, in the case the other party seeks to enforce the terms by way of
equitable relief and (e) irrevocably consents to service of process by a
reputable overnight mail delivery service, signature requested, to the address
of such party’s principal place of business or as otherwise provided by
applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.


5.Press Release; SEC Filings. (a)  The parties agree that the Company and
Barington shall jointly issue a press release promptly after the date hereof
announcing the terms of this Agreement, in the form attached hereto as Exhibit A
and the Company will file a Form 8-K with respect to this Agreement in the form
attached hereto as Exhibit B.


(b)    The Company will provide Barington with true and complete copies of any
portion of the proxy statement (as such term is defined in Rule 14a-1
promulgated under the Exchange Act) with respect to the 2016 Annual Meeting
(such proxy statement, the “2016 Proxy Statement”), all other solicitation
materials to be delivered to shareholders in connection with the 2016 Annual
Meeting, and any other filing to be made with the SEC in connection with the
2016 Annual Meeting, in each case that refer to Barington, the New Director or
this Agreement, at least two business days before filing such materials with the
SEC in order to permit Barington a reasonable opportunity to review and comment
on such portions, and will consider in good faith any comments received from
Barington and its counsel relating to such portions. Except as otherwise
required by applicable law, the Company shall use the same or substantially
similar language, or any summary thereof that is agreed upon for the foregoing
filings, in all other filings with the SEC that disclose, discuss, refer to or
are being filed in response to or as a result of this Agreement.


6.No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


7.Further Assurances. From and after the execution of this Agreement until the
completion of the 2016 Annual Meeting (which shall occur no later than the
thirteen month anniversary of the 2015 Annual Meeting of the Company), Barington
agrees that it will not, and will not permit any of its affiliates to, take any
action contrary to the Company’s solicitation of proxies in connection with the
2016 Annual Meeting, and shall cooperate with the Company in good faith in order
to implement and carry out the intent of this Agreement.


3




--------------------------------------------------------------------------------








8.Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.


9.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:


If to the Company:
Avon Products, Inc.
777 Third Avenue
New York, NY 10017-1307
Attention:     General Counsel        
Email:        jeff.benjamin@avon.com
With a copy to (which shall not constitute notice):
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention:    Scott A. Barshay, Esq.
Jonathan L. Davis, Esq.
Email:        sbarshay@cravath.com
jdavis@cravath.com
If to Barington:


Barington Companies Equity Partners, L.P.
888 Seventh Avenue, 17th Floor
New York, New York 10019
Attention:    James A. Mitarotonda
Jared L. Landaw
Email:        jmitarotonda@barington.com
jlandaw@barington.com


With a copy to (which shall not constitute notice):


Olshan Frome & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention:    Steve Wolosky, Esq.
Andrew M. Freedman, Esq.
Email:        swolosky@olshanlaw.com
afreedman@olshanlaw.com


4




--------------------------------------------------------------------------------








10.Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.


11.Counterparts. This Agreement may be executed in two or more counterparts (and
may be delivered in portable document format (.pdf)), all of which together
shall constitute a single agreement.


12.Successors and Assigns. This Agreement shall not be assignable or assigned,
directly or indirectly, by operation of law or otherwise, by any of the parties
to this Agreement.


13.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.


14.Fees and Expenses. Within five business days of the date hereof, the Company
shall pay to Barington $160,000 by certified check or wire transfer of
immediately available funds to reimburse Barington for its out-of-pocket
expenses incurred prior to the date of this Agreement including, without
limitation, in connection with its communication with the Board and the
Company’s management, its nomination notice pursuant to the by-laws of the
Company (the “Nomination Notice Letter”), the 2016 Annual Meeting and its
preparation for a solicitation of shareholders, the drafting, negotiation and
execution of this Agreement and all of its other activities and matters related
to the foregoing, including, but not limited to, the fees and disbursements of
counsel, consultants and other advisors. Except as provided in the preceding
sentence, all costs and expenses incurred in connection with the Nomination
Notice Letter, the 2016 Annual Meeting, the negotiation and execution of this
Agreement and all related activities and matters will be paid by the party
incurring such cost or expenses.


15.Interpretation and Construction. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.
The term “including” shall be deemed to mean “including without limitation” in
all instances.


5




--------------------------------------------------------------------------------








16.Representative. Each of the parties set forth on Schedule A hereto (each, a
“Barington Party”) hereby irrevocably appoints Barington Capital Group, L.P. as
such Barington Party’s attorney-in-fact and representative (the “Barington
Representative”), in such Barington Party’s place and stead, to do any and all
things and to execute any and all documents and give and receive any and all
notices or instructions in connection with this Agreement and the transactions
contemplated hereby. The Company will be entitled to rely, as being binding on
each Barington Party, upon any action taken by the Barington Representative or
upon any document, notice, instruction or other writing given or executed by the
Barington Representative.




6




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.
Very truly yours,
AVON PRODUCTS, INC.
By:
/s/ Jeff Benjamin
 
Name: Jeff Benjamin
 
Title: Senior Vice President, General Counsel and Chief Ethics and Compliance
Officer













[Signature Page to Agreement between Barington and Avon Products, Inc.]










--------------------------------------------------------------------------------








Accepted and agreed as of the date first written above:
BARINGTON COMPANIES EQUITY PARTNERS, L.P.
By:
Barington Companies Investors, LLC,
its general partner
 
 
 
 
By:
/s/ James A. Mitarotonda
 
 
Name: James A. Mitarotonda
 
 
Title: Managing Member





BARINGTON COMPANIES INVESTORS, LLC
 
By:
/s/ James A. Mitarotonda
 
 
Name: James A. Mitarotonda
 
 
Title: Managing Member



BARINGTON COMPANIES MANAGEMENT, LLC
 
By:
/s/ James A. Mitarotonda
 
 
Name: James A. Mitarotonda
 
 
Title: Managing Member





BARINGTON CAPITAL GROUP, L.P.
By:
LNA Capital Corp.,
its general partner
 
 
 
 
By:
/s/ James A. Mitarotonda
 
 
Name: James A. Mitarotonda
 
 
Title: President and CEO





LNA CAPITAL CORP.
 
By:
/s/ James A. Mitarotonda
 
 
Name: James A. Mitarotonda
 
 
Title: President and CEO





[Signature Page to Agreement between Barington and Avon Products, Inc.]








--------------------------------------------------------------------------------




JAMES A. MITAROTONDA
 
/s/ James A. Mitarotonda
 
James A. Mitarotonda





HILCO, INC.
 
By:
/s/ Eric W. Kaup
 
 
Name: Eric W. Kaup
 
 
Title: Secretary





JOSEPH R. GROMEK
 
/s/ Joseph R. Gromek
 
Joseph R. Gromek





GUY PHILLIPS
 
/s/ Guy Phillips
 
Guy Phillips





NUORION HOLDING AG
 
By:
/s/ Guy Phillips
 
 
Name: Guy Phillips
 
 
Title: Chief Executive Officer





NUORION PARTNERS AG
 
By:
/s/ Guy Phillips
 
 
Name: Guy Phillips
 
 
Title: Chief Executive Officer





NUORION VENUS GP, LTD.
 
By:
/s/ Guy Phillips
 
 
Name: Guy Phillips
 
 
Title: Director



[Signature Page to Agreement between Barington and Avon Products, Inc.]








--------------------------------------------------------------------------------




BARINGTON NUORION FUND I, L.P.
By:
NuOrion Venus GP, Ltd.,
its general partner
 
 
 
 
By:
/s/ Guy Phillips
 
 
Name: Guy Phillips
 
 
Title: Director





BARINGTON NUORION FUND IA, L.P.
By:
NuOrion Venus GP, Ltd.,
its general partner
 
By:
/s/ Guy Phillips
 
 
Name: Guy Phillips
 
 
Title: Director





BARINGTON NUORION MASTER FUND I, L.P.
By:
NuOrion Venus GP, Ltd.,
its general partner
 
By:
/s/ Guy Phillips
 
 
Name: Guy Phillips
 
 
Title: Director





[Signature Page to Agreement between Barington and Avon Products, Inc.]




--------------------------------------------------------------------------------














Schedule A
Barington Companies Equity Partners, L.P.
Barington Companies Investors, LLC
Barington Companies Management, LLC
Barington Capital Group, L.P.
LNA Capital Corp.
James A. Mitarotonda
Hilco, Inc.
Joseph R. Gromek
Guy Phillips
NuOrion Holding AG
NuOrion Partners AG
NuOrion Venus GP, Ltd.
Barington NuOrion Fund I, L.P.
Barington NuOrion Fund IA, L.P.
Barington NuOrion Master Fund I, L.P.




